DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-79 have been cancelled. Claims 80-83 have been newly introduced.
Applicant's arguments filed 1/26/2021 have been fully considered but they are not fully persuasive.
The rejection of claims 1-18 and 20 under 35 U.S.C. 102(b) as being anticipated by Hart et al. (U.S. Patent Publication 2008/0027470) is withdrawn in view of the claim amendments.  Hart et al. does not disclose direct injection of a solution of PDGF in a buffer into the affected tendon.  The reference discloses injecting PDGF compositions into suture anchors or suture anchor holes.  These anchors are screwed or pressed into the bone of the attachment site.  Placing PDGF compositions between the tendon and humeral head is also disclosed.
  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the Achilles tendon” twice.  In addition the recitation of “a solution PDGF in a buffer” appears to be missing a word.  It appears that “a solution of PGF in a buffer” was intended.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  The quotation marks around PBS (i.e. (“PBS”) and other acronyms in the claim appear to be superfluous to the parentheses.  It appears that the quotation marks should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,492,335. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of treating tendinopathy by administering PDGF in a buffer.  The conditions to be treated, types of PDGF to be administered, and doses correspond between the two claim sets.
Claims 1-20 and 80-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,642,892. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of treating tendinopathy by administering PDGF in a buffer.  The conditions to be treated, types of PDGF to be administered, and doses correspond between the two claim sets.
Claims 1-20 and 81-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,493,130. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of treating tendinopathy by administering PDGF in a buffer.  The conditions to be treated, types of PDGF to be administered, and doses correspond between the two claim sets.
Applicant has acknowledged these double patenting rejections but has not filed a properly executed terminal disclaimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa